
	
		I
		112th CONGRESS
		2d Session
		H. R. 6123
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2012
			Ms. Matsui introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To clarify the authority of the Secretary of the Army to
		  correct erroneous Army College Fund benefit amounts.
	
	
		1.Short titleThis Act may be cited as the
			 Fulfilling Our Promise to Student
			 Veterans Act of 2012.
		2.Correction of
			 erroneous Army College Fund benefit amounts
			(a)Inclusion of
			 members on active dutySubsection (a)(1) of section 549 of the
			 Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public
			 Law 110–417; 122 Stat. 4467) is amended by adding at the end the following new
			 sentence: The members of the Armed Forces authorized to submit a request
			 for the correction of military records under this paragraph includes members
			 serving on active duty at the time the request is submitted..
			(b)Funding
			 sourceSubsection (c) of such section is amended by inserting
			 before the period at the end the following: and for fiscal years 2013
			 through 2015.
			(c)Extension of
			 termination dateSubsection
			 (d) of such section is amended by striking December 31, 2009 and
			 inserting December 31, 2015.
			
